Name: Commission Regulation (EC) No 598/2000 of 17 March 2000 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Important legal notice|32000R0598Commission Regulation (EC) No 598/2000 of 17 March 2000 fixing the export refunds on beef and veal Official Journal L 071 , 18/03/2000 P. 0015 - 0020COMMISSION REGULATION (EC) No 598/2000of 17 March 2000fixing the export refunds on beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal [1], and in particular Article 33(12) thereof,Whereas:(1) Article 33 of Regulation (EC) No 1254/1999 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund.(2) Regulation (EEC) No 32/82 [2], as last amended by Regulation (EC) No 2326/97 [3], Regulation (EEC) No 1964/82 [4], as last amended by Regulation (EC) No 1452/1999 [5], and Regulation (EEC) No 2388/84 [6], as last amended by Regulation (EEC) No 3661/92 [7], lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products.(3) It follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below.(4) Given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted, on the one hand, on bovine animals intended for slaughter of a live weight greater than 220 kilograms and less than 300 kilograms, and, on the other on adult bovine animals of a live weight of at least 300 kilograms.(5) Export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex I under CN code 0201, on some frozen meat listed in the Annex I under CN code 0202, on some meat or offal listed in the Annex I under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex I under CN code 16025010.(6) In view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third.(7) In the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland. To allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States; whereas there are possibilities for exporting such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries. A refund should accordingly be set.(8) In the case of certain other cuts and preserves of meat or offal shown in Annex I under CN codes 16025031 to 16025080, the Community share of international trade may be maintained by granting a refund corresponding to that at present available.(9) In the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant.(10) Commission Regulation (EEC) No 3846/87 [8], as last amended by Regulation (EC) No 2765/1999 [9], establishes the agricultural product nomenclature for the purposes of export refunds.(11) In order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought into line with those on fresh or chilled cuts other than those from adult male bovine animals.(12) Experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat falling within CN code 160250. Exclusively beef and veal products should accordingly be set apart and a new heading should be created for mixtures of meats or offals; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products [10], as amended by Regulation (EEC) No 2026/83 [11].(13) Refunds on female animals should vary depending on their age in order to prevent abuses in the export of certain pure-bred breeding animals.(14) Opportunities exist for the export to certain third countries of heifers other than those intended for slaughter, but to prevent any abuse control criteria should be laid down to ensure that these animals are not more than 36 months old.(15) Notwithstanding the subdivision of the combined nomenclature for prepared and preserved meat, other than uncooked, falling within CN code 160250, experience has shown that it is possible to delete from the refund nomenclature several products falling within CN code 16025031 and to amend the list of products falling within CN code 16025080.(16) The Management Committee for beef and veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. The list of products on which export refunds as referred to in Article 33 of Regulation (EC) No 1254/1999 are granted and the amount thereof shall be as set out in Annex I of this Regulation.2. The destinations are identified in Annex II to this Regulation.3. The products must meet the relevant health marking requirements of:- Chapter XI of Annex I to Directive 64/433/EEC,- Chapter VI of Annex I to Directive 94/65/EC,- Chapter VI of Annex B to Directive 77/99/EEC.Article 2The grant of the refund for product code 010290599000 of the nomenclature for export refunds and for exports to the third countries in zone 10 listed in Annex II to this Regulation shall be subject to presentation, when the customs formalities for export are completed, of the original and one copy of the veterinary certificate signed by an official veterinarian certifying that these are heifers of an age of not more than 36 months. The original of the certificate shall be returned to the exporter and the copy, certified as being in accordance with the regulations by the customs authorities, shall be attached to the application for payment of the refund.Article 3This Regulation shall enter into force on 18 March 2000.However, Article 1(3) shall apply to payment declarations as referred to in Article 26(1) of Regulation (EC) No 800/1999 and export declarations as referred to in Article 5(2) of Regulation (EC) No 800/1999 accompanied by an export licence issued after 3 March 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 2000.For the CommissionFranz FISCHLERMember of the Commission[1] OJ L 160, 26.6.1999, p. 21.[2] OJ L 4, 8.1.1982, p. 11.[3] OJ L 323, 26.11.1997, p. 1.[4] OJ L 212, 21.7.1982, p. 48.[5] OJ L 167, 2.7.1999, p. 17.[6] OJ L 221, 18.8.1984, p. 28.[7] OJ L 370, 19.12.1992, p. 16.[8] OJ L 366, 24.12.1987, p. 1.[9] OJ L 338, 30.12.1999, p. 1.[10] OJ L 62, 7.3.1980, p. 5.[11] OJ L 199, 22.7.1983, p. 12.--------------------------------------------------ANNEX Ito the Commission Regulation of 17 March 2000 fixing export refunds on beefNB:The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.(EUR/100 kg) |Product code | Destination | Refund [8] ||  Live weight  |010210109120 | 01 | 57,00 |010210109130 | 02 | 21,00 |03 | 14,50 |04 | 7,00 |010210309120 | 01 | 57,00 |010210309130 | 02 | 21,00 |03 | 14,50 |04 | 7,00 |010210909120 | 01 | 57,00 |010290419100 | 02 | 54,50 |010290519000 | 02 | 21,00 |03 | 14,50 |04 | 7,00 |010290599000 | 02 | 21,00 |03 | 14,50 |04 | 7,00 |10 | 54,50 [10] |010290619000 | 02 | 21,00 |03 | 14,50 |04 | 7,00 |010290699000 | 02 | 21,00 |03 | 14,50 |04 | 7,00 |010290719000 | 02 | 54,50 |03 | 35,50 |04 | 18,00 |010290799000 | 02 | 54,50 |03 | 35,50 |04 | 18,00 ||  Net weight  |020110009110 [1] | 02 | 85,00 |03 | 59,00 |04 | 28,50 |020110009120 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020110009130 [1] | 02 | 116,50 |03 | 78,00 |04 | 39,50 |020110009140 | 02 | 43,50 |03 | 30,00 |04 | 15,00 |020120209110 [1] | 02 | 116,50 |03 | 78,00 |04 | 39,50 |020120209120 | 02 | 43,50 |03 | 30,00 |04 | 15,00 |020120309110 [1] | 02 | 85,00 |03 | 59,00 |04 | 28,50 |020120309120 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020120509110 [1] | 02 | 147,50 |03 | 98,50 |04 | 49,00 |020120509120 | 02 | 55,50 |03 | 38,00 |04 | 19,00 |020120509130 [1] | 02 | 85,00 |03 | 59,00 |04 | 28,50 |020120509140 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020120909700 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020130009050 | 05 [4] | 45,00 |07 [5] | 45,00 |020130009100 [2] [7] | 02 | 205,00 |03 | 140,50 |04 | 71,00 |06 | 181,50 |020130009120 [2] [7] | 08 | 113,00 |09 | 105,00 |03 | 77,50 |04 | 39,00 |06 | 99,50 |020130009150 [7] | 08 | 15,50 |09 | 14,50 |03 | 12,50 |04 | 6,50 |06 | 14,50 |020130009190 [7] | 02 | 43,50 |03 | 28,50 |04 | 14,00 |06 | 35,00 |020210009100 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020210009900 | 02 | 43,50 |03 | 30,00 |04 | 15,00 |020220109000 | 02 | 43,50 |03 | 30,00 |04 | 15,00 |020220309000 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020220509100 | 02 | 55,50 |03 | 38,00 |04 | 19,00 |020220509900 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020220909100 | 02 | 31,50 |03 | 22,50 |04 | 11,00 |020230909100 | 05 [4] | 45,00 |07 [5] | 45,00 |020230909400 [7] | 08 | 15,50 |09 | 14,50 |03 | 12,50 |04 | 6,50 |06 | 14,50 |020230909500 [7] | 02 | 43,50 |03 | 28,50 |04 | 14,00 |06 | 35,00 |020610959000 | 02 | 43,50 |03 | 28,50 |04 | 14,00 |06 | 35,00 |020629919000 | 02 | 43,50 |03 | 28,50 |04 | 14,00 |06 | 35,00 |021020909100 | 02 | 36,50 |04 | 22,00 |021020909300 | 02 | 45,00 |021020909500 [3] | 02 | 45,00 |160250109120 | 02 | 50,50 [9] |03 | 40,50 [9] |04 | 40,50 [9] |160250109140 | 02 | 45,00 [9] |03 | 35,50 [9] |04 | 35,50 [9] |160250109160 | 02 | 35,50 [9] |03 | 28,50 [9] |04 | 28,50 [9] |160250109170 | 02 | 24,00 [9] |03 | 19,00 [9] |04 | 19,00 [9] |160250109190 | 02 | 24,00 |03 | 19,00 |04 | 19,00 |160250109240 | 02 |  |03 |  |04 |  |160250109260 | 02 |  |03 |  |04 |  |160250109280 | 02 |  |03 |  |04 |  |160250319125 | 01 | 95,00 [6] |160250319135 | 01 | 32,50 [9] |160250319195 | 01 | 15,50 |160250319325 | 01 | 84,50 [6] |160250319335 | 01 | 28,50 [9] |160250319395 | 01 | 15,50 |160250399125 | 01 | 95,00 [6] |160250399135 | 01 | 32,50 [9] |160250399195 | 01 | 15,50 |160250399325 | 01 | 24,50 [6] |160250399335 | 01 | 28,50 [9] |160250399395 | 01 | 15,50 |160250399425 | 01 | 32,50 [6] |160250399435 | 01 | 19,00 [9] |160250399495 | 01 | 14,00 |160250399505 | 01 | 14,00 |160250399525 | 01 | 32,50 [6] |160250399535 | 01 | 19,00 [9] |160250399595 | 01 | 14,00 |160250399615 | 01 | 14,00 |160250399625 | 01 | 6,50 |160250399705 | 01 |  |160250399805 | 01 |  |160250399905 | 01 |  |160250809135 | 01 | 28,50 [9] |160250809195 | 01 | 14,00 |160250809335 | 01 | 25,50 [9] |160250809395 | 01 | 14,00 |160250809435 | 01 | 19,00 [9] |160250809495 | 01 | 14,00 |160250809505 | 01 | 14,00 |160250809515 | 01 | 6,50 |160250809535 | 01 | 19,00 [9] |160250809595 | 01 | 14,00 |160250809615 | 01 | 14,00 |160250809625 | 01 | 6,50 |160250809705 | 01 |  |160250809805 | 01 |  |160250809905 | 01 |  |[1] Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82.[2] The refund is granted subject to compliance with the conditions laid down in amended Regulation (EEC) No 1964/82.[3] The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine.[4] Carried out in accordance with amended Commission Regulation (EEC) No 2973/79 (OJ L 336, 29.12.1979, p. 44).[6] OJ L 221, 19.8.1984, p. 28.[7] The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39).The term "average content" refers to the sample quantity as defined in Article 2(1) of Regulation (EC) No 2457/97 (OJ L 340, 11.12.1997, p. 29). The sample is to be taken from that part of the consignment presenting the highest risk.[8] Article 13(10) of amended Regulation (EEC) No 805/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries.[9] The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Council Regulation (EEC) No 565/80.[10] The grant of the refund is subject to compliance with the conditions referred to in Article 2 of this Regulation.--------------------------------------------------ANNEX IIZone 01 : all third countriesZone 02 : zones 08 and 09022 Ceuta and Melilla024 Iceland028 Norway041 Faeroes043 Andorra044 Gibraltar045 Vatican City053 Estonia054 Latvia055 Lithuania060 Poland061 Czech Republic063 Slovakia064 Hungary066 Romania068 Bulgaria070 Albania091 Slovenia092 Croatia093 Bosnia-Herzegovina094 Federal Republic of Yugoslavia096 Former Yugoslav Republic of Macedonia109 The communes of Livigno and Campione d'Italia; the island of Helgoland406 Greenland600 Cyprus950 Stores and provisions (Destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended)039 Switzerland400 United States of America809 New Caledonia822 Frenche Polynesia404 Canada046 Malta052 Turkey072 Ukraine073 Belarus074 Moldova075 Russia076 Georgia077 Armenia078 Azerbaijan079 Kazakhstan080 Turkmenistan081 Uzbekistan082 Tajikistan083 Kirghistan204 Morocco208 Algeria212 Tunisia216 Libya220 Egypt604 Lebanon608 Syria612 Iraq616 Iran624 Israel625 West Bank and the Gaza Strip628 Jordan632 Saudi Arabia636 Kuwait640 Bahrain644 Qatar647 United Arab Emirates649 Oman653 Yemen662 Pakistan669 Sri Lanka676 Myanmar (Burma)680 Thailand690 Vietnam700 Indonesia708 Philippines720 China724 North Korea740 Hong Kong224 Sudan228 Mauritania232 Mali236 Burkina Faso240 Niger244 Chad247 Cape Verde248 Senegal252 Gambia257 Guinea-Bissau260 Guinea264 Sierra Leone268 Liberia272 CÃ ´te d'Ivoire276 Ghana280 Togo284 Benin288 Nigeria302 Cameroon306 Central African Republic310 Equatorial Guinea311 Sao TomÃ © and Principe314 Gabon318 Congo (Republic)322 Congo (Democratic Republic)324 Rwanda328 Burundi329 St Helena and dependencies330 Angola334 Ethiopia336 Eritrea338 Djibouti342 Somalia350 Uganda352 Tanzania355 Seychelles and dependencies357 British Indian Ocean Territory366 Mozambique373 Mauritius375 Comoros377 Mayotte378 Zambia386 Malawi388 South Africa395 Lesotho075 RussiaNB:The countries are those defined by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19).--------------------------------------------------